Citation Nr: 0513296	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. § 1151 (West 2002).

2.  Entitlement to service connection for the cause of the 
veteran's death.
 

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  The appellant is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

As discussed further below, the Board finds that a timely 
notice of disagreement has been received with an April 2003 
RO denial of entitlement to service connection for the cause 
of the veteran's death.  No statement of the case has been 
issued on this matter.  In light of the present procedural 
posture of this issue, the Board is obligated to remand the 
issue for proper development, to include issuance of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  Accordingly, the issue is listed on the 
title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The claim for which an appeal is currently perfected is the 
appellant's claim for DIC pursuant to 38 U.S.C.A. § 1151 
(West 2002).  Under this statutory provision, compensation 
shall be awarded for a qualifying additional disability or 
death in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, 
a disability or death is a qualifying additional disability 
if the disability or death was not the result of the 
veteran's willful misconduct and (1) the disability or death 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the Secretary and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or (B) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In a May 2002 one-page detailed letter, a private physician 
who was the veteran's treating physician for the four years 
prior to his death concluded that a few days prior to his 
death the veteran:

...was volume depleted and it appears that 
it was from poor oral intake while at the 
VA hospital.  There are not too many 
other things that cause such a high 
sodium and BUN in a short period of time.  
He subsequently expired [in December 
2001].  I believe his death was hastened 
by the poor condition and debility that 
was apparent at the time of his admission 
on 12/25/01 [at a private facility] 
following his discharge from the Veterans 
Administration Hospital Respite Care 
Program.

Though cautiously worded, the above statement could be 
construed as a competent medical opinion that arguably 
supports the appellant's contention that the veteran's death 
was hastened by inadequate care at a VA treatment facility.  
Accordingly, the Board finds that the medical evidence of 
record is sufficient to warrant a medical opinion, which is 
preceded by a thorough review of all of the relevant medical 
evidence of record and contains a rationale for any opinion 
expressed, preferably with citation to the clinical record, 
pertaining to the appellant's claim for compensation for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1151 (West 2002).  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  It is pertinent 
to note that, if the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board further notes that, in an April 2003 RO rating 
decision, the RO listed as issue number "1" and denied a 
claim for "Entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. 1151."  However, in the 
text of the rating decision was also an unambiguous denial of 
service connection for the cause of the veteran's death -- 
the text of the rating decision includes the statement that 
"[s]ervice connection for the cause of the veteran's death 
is denied since evidence fails to show that it was related to 
military service."  In a May 2003 notice letter, the 
appellant was informed that the RO had "denied your claim 
for dependency and indemnity compensation (DIC), death 
pension and accrued benefits."  This notice was confusing 
and defective, insofar as the RO had not denied claims for 
death pension benefits or accrued benefits, and the appellant 
was not informed whether the denial of DIC benefits pertained 
the issue as listed on the title page of the April 2003 
rating decision, DIC pursuant to 38 U.S.C.A. § 1151 (West 
2002), or to a denial for service connection for the cause of 
the veteran's death, or both.  In the Board's view, the 
notice and rating decision were sufficiently defective and 
misleading as to toll the requirement for submission of a 
notice of disagreement within one year of the determination 
on the issue of entitlement to service connection for the 
cause of the veteran's death.  In this light, the Board finds 
the VA Form 646 submitted in May 14, 2004, listing an issue 
on appeal as service connection for the cause of the 
veteran's death, constitutes a timely notice of disagreement 
with that portion of the April 2003 RO rating decision 
denying service connection for the cause of the veteran's 
death.  No statement of the case has been issued pertaining 
to this issue.  In light of the present procedural posture of 
this issue, the Board is obligated to remand the issue for 
proper development, to include issuance of a Statement of the 
Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).

As to VA's duties to notify the appellant, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), became 
law.  This law included an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the appellant is expected to obtain and submit, and 
which evidence will be obtained by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Specific notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. 

The VCAA notice in this case is inadequate.  The November 
2002 VCAA notice letter pertained only to the criteria for 
establishing entitlement to DIC based on a claim for service 
connection for the cause of the veteran's death.  The claim 
perfected on appeal, on the other hand, is a claim for DIC 
pursuant to 38 U.S.C.A. § 1151 (West 2002).  The appellant 
should be provided VCAA notice with respect to her § 1151 
claim.

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the appeal initiated by 
the appellant from the April 2003 rating 
decision denying entitlement to service 
connection for the cause of the veteran's 
death.  The appellant and her 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the appellant wishes to 
complete an appeal from that 
determination.  

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
DIC benefits pursuant to 38 U.S.C.A. § 
1151 of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in her possession that pertains 
to her claim.

3.  The RO should obtain a medical 
opinion from an appropriate specialist as 
to whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that the veteran's 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary and 
the proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination, or (B) an 
event not reasonably foreseeable.

In rendering this opinion, the reviewing 
physician should acknowledge and either 
agree with or distinguish his opinion 
from the May 2002 written medical opinion 
of the veteran's private physician.

4.  The RO should readjudicate the issue 
of entitlement to Dependency and 
Indemnity Compensation pursuant to 38 
U.S.C.A. § 1151 (West 2002) with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in November 
2003.
 
5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 2003 SOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



